Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–20 are allowed.
The following is an examiner’s statement of reasons for allowance:
CLAIM 1:
The primary reason for allowance is the inclusion of the combination of the limitations “a rotating plate. . . configured to rotate with the shaft” and “move the sensor board toward the rotating plate in the longitudinal direction of the shaft.”  The closest prior arts are Fang et al. (CN 204176700 U), Hayashi (US PGPub 20050072910 A1).  
The prior art Fang discloses all of the limitations within claim 1, with the exception of the combination of the limitations “a rotating plate. . . configured to rotate with the shaft” and “move the sensor board toward the rotating plate in the longitudinal direction of the shaft.”  
The prior art Hayashi discloses a sensor housing, but does not disclose the combination of the limitations “a rotating plate. . . configured to rotate with the shaft” and “move the sensor board toward the rotating plate in the longitudinal direction of the shaft.”  
None of the prior arts teach the combination of the limitations the combination of the limitations “a rotating plate. . . configured to rotate with the shaft” and “move the sensor board toward the rotating plate in the longitudinal direction of the shaft” as it relates to the movement of the shaft and the sensor board, which is independent claim 1.  Also, no motivation is found to modify the prior art to obtain the claimed invention.
 CLAIM 18:
The primary reason for allowance is the inclusion of the combination of the limitations “sensor plate affixed to an inside of the appliance; a rotating plate connected to the shaft, configured to rotate with the shaft, and configured to move in the longitudinal direction of the shaft with the shaft; a sensor board that is configured to move relative to the shaft and the sensor plate along a longitudinal direction of the shaft.”  The closest prior arts are Fang et al. (CN 204176700 U), Hayashi (US PGPub 20050072910 A1).  
The prior art Fang discloses all of the limitations within claim 1, with the exception of the combination of the limitations “sensor plate affixed to an inside of the appliance; a rotating plate connected to the shaft, configured to rotate with the shaft, and configured to move in the longitudinal direction of the shaft with the shaft; a sensor board that is configured to move relative to the shaft and the sensor plate along a longitudinal direction of the shaft.”  
The prior art Hayashi discloses a sensor housing, but does not disclose the combination of the limitations “sensor plate affixed to an inside of the appliance; a rotating plate connected to the shaft, configured to rotate with the shaft, and configured to move in the longitudinal direction of the shaft with the shaft; a sensor board that is configured to move relative to the shaft and the sensor plate along a longitudinal direction of the shaft.”  
None of the prior arts teach the combination of the limitations the combination of the limitations “sensor plate affixed to an inside of the appliance; a rotating plate connected to the shaft, configured to rotate with the shaft, and configured to move in the longitudinal direction of the shaft with the shaft; a sensor board that is configured to move relative to the shaft and the sensor plate along a longitudinal direction of the shaft” as it relates to the movement of the shaft and the sensor board, which is independent claim 1.  Also, no motivation is found to modify the prior art to obtain the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753